MEMORANDUM OPINION


No. 04-09-00345-CV

In the Matter of the ESTATE OF Elisa R. CANTU, Deceased,

From the Probate Court No. 1, Bexar County, Texas
Trial Court No. 1999-PC-0683
Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Steven C. Hilbig, Justice
		Marialyn Barnard, Justice

Delivered and Filed:	July 29, 2009

MOTION TO WITHDRAW APPEAL GRANTED AND APPEAL DISMISSED
	On June 17, 2009, we issued a show cause order in this appeal requiring appellant to show
cause why the appeal should not be dismissed for lack of jurisdiction; it appeared the trial court's
judgment did not dispose of all the issues in the case.  In response, appellant filed a motion to
withdraw the appeal, stating the trial court's judgment was not a final judgment for purposes of
appeal.  We therefore grant appellant's motion and dismiss the appeal.  See Tex. R. App. P.
42.1(a)(1).  We order all costs assessed against appellant. See Tex. R. App. P. 42.1(d)(absent
agreement of the parties, costs are taxed against appellant).
							PER CURIAM